                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


RALPH FLORES, #07667-078                         §
                                                 §
VS.                                              §                CIVIL ACTION NO. 4:16cv264
                                                 §           CRIMINAL ACTION NO. 4:99cr18(4)
UNITED STATES OF AMERICA                         §

                                    ORDER OF DISMISSAL

        The above-entitled and numbered civil action was referred to United States Magistrate Judge

Kimberly C. Priest Johnson. The Report and Recommendation of the Magistrate Judge, which

contains proposed findings of fact and recommendations for the disposition of such action, has been

presented for consideration. No objections were filed. The court concludes that the findings and

conclusions of the Magistrate Judge are correct and adopts the same as the findings and conclusions

of the court.

        It is therefore ORDERED that the motion to vacate, set aside or correct sentence is DENIED

and the case is DISMISSED with prejudice.            A certificate of appealability is DENIED. All

motions by either party not previously ruled on are hereby DENIED.

                .   SIGNED this the 17th day of June, 2019.




                                                              _______________________________
                                                              RICHARD A. SCHELL
                                                              UNITED STATES DISTRICT JUDGE
